Citation Nr: 1422914	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine with spina bifida occulta (also referred to as low back disability).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim was first reviewed by the Board in August 2004, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for a back disability.  The Court issued a January 2006 Order vacating the August 2004 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The Veteran's claim was against reviewed by the Board in August 2007, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was not reopened due to the lack of new and material evidence.  The Veteran again appealed the Board's decision to the Court, indicating his disagreement with the denial to reopen his claim of service connection for a back disability.  The Court issued an October 2008 Order vacating, in part, the August 2007 Board decision that denied reopening the Veteran's claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta, and remanded the appeal for readjudication consistent with the parties' JMR.  

In March 2010, the Veteran failed to appear for a video conference Board hearing, for which he was notified in January 2010.  

The Veteran's claim was again reviewed by the Board in May 2010, at which time the claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta was denied.  The Veteran again appealed the Board's decision to the Court, indicating his disagreement with the denial of his claim of service connection for a back disability.  The Court issued a December 2010 Order vacating the May 2010 Board decision denying the Veteran's claim of service connection for degenerative changes of the lumbar spine with spina bifida occulta and remanding the appeal for readjudication consistent with the parties' JMR.  

In February 2011, April 2012 and February 2013, the Board remanded the case for additional evidentiary development.  It is now returned to the Board. 


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, his degenerative changes of the lumbar spine with spina bifida occulta is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his low back disorder was incurred during active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

At the December 2000 hearing before the Decision Review Officer (DRO), the Veteran testified that he injured his back during his period of military service.  According to the Veteran, he was sitting in the back of a truck when it struck something, and caused him to be thrown out of the vehicle and injure his back.  The Veteran relates his current lumbar spine disability to this in-service injury.  


Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board finds that service connection for the low back disability is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran was diagnosed with lumbosacral degenerative changes with a spina bifida defect as early as August 1971 when he underwent a lumbar spine fusion procedure.  See August 1971 operative report.  The more recent VA examination reports dated in June 2011 and October 2013 reflect diagnoses of moderate-to-severe multilevel degenerative disc and facet disease and degenerative joint disease of the lumbar spine.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  


Turning to the second element required for service connection, the Board notes that the Veteran's service treatment records are absent any treatment for, or complaints, notations, and/or diagnosis of a low back disorder.  However, the service treatment records are partially singed and fire-damaged and the Board recognizes its heightened duties with regard to these partially damaged records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  At his December 2000 hearing, the Veteran gave sworn testimony to the effect that he had back pain after he was tossed out of the back of a truck when it struck something.  The Veteran further stated that he was taken to the military hospital where he was treated with muscle relaxers and heat.  In addition, the record reflects that the Veteran has reported to experience ongoing pain and discomfort in his lower back since his period of service.  Indeed, the Veteran testified that he regularly sought treatment for his low back symptoms from a number of different physicians after his separation from service.  A January 1975 treatment report reflects that the Veteran was admitted to the Pain Rehabilitation Center in October 1974 with a long history of back problems.  It was noted that he had undergone a lumbar fusion 2 1/2 to 3 years prior, but continued to experience back pain.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his lower back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

Finally, turning to the third element required for service connection, the Board notes that the Veteran has been afforded a number of VA examinations throughout the pendency of his appeal.  The April 2002 VA examiner diagnosed the Veteran with a history of spina bifida occulta and degenerative disc disease, status post lumbar spine fusion, and concluded that he could not relate the origin or any aggravation of the above disorder to service without resorting to speculation.  
The claims file was referred to another VA examiner in April 2009 for an additional medical opinion.  This examiner, after reviewing the claims file, concluded that it is unlikely that the Veteran's current back disability is related to his in-service injury.  In reaching this conclusion, the VA examiner observed no evidence demonstrating that the Veteran had continuing treatment for any disability during service, and further noted that the Veteran was first treated for his back disability twelve years after his separation from service.  According to the VA examiner, an isolated back injury without continuing symptoms, or at least symptoms that develop sooner in onset, would not likely be the cause of a chronic back disability twelve years later.  

The Veteran was afforded another VA examination in June 2011.  Based on his review of the claims file, as well as his discussion with, and evaluation of, the Veteran, the VA examiner determined that it is less likely as not that the Veteran's current low back disability had its clinical onset in service, or is otherwise related to his period of active service, to include his reported history of trauma to his back.  According to the examiner, based on the Veteran's self-reported history, as well as his review of the record, the Veteran did not seek further care for his back in service, and the service treatment records were clear for a diagnosis of a back disability.  The examiner further noted that more than twelve years had passed between the earliest post-service medical record concerning the Veteran's back disability and his separation from service.  The examiner determined that these factors, when taken together, suggest that the in-service trauma described was not likely to be causally related to the lumbar spine surgery in 1971, or the subsequent events and findings regarding the lumbar spine.  

Pursuant to the February 2013 Board remand, the Veteran underwent another VA examination in October 2013.  Based on his discussion with, and evaluation of the Veteran, the VA examiner determined that it is less likely than not that the Veteran's current condition was caused by an injury sustained during active service.  The examiner based his opinion on the fact that more than fifty years had elapsed from the time the Veteran was injured in service and when he presented for treatment.  The examiner further noted that the Veteran's degenerative joint disease of his lumbar spine is multifactorial.  According to the examiner, these conditions are common even in the general population, and the supposed radiographic and physical examination findings present in the Veteran are consistent with age-related changes.  The examiner also determined that it is less likely as not that the Veteran's spina bifida occulta led to degenerative disease of his spine, or that his spina bifida occulta was aggravated by his service.  

The Veteran recently submitted a medical opinion from a private physician, D. M., M.D., dated in April 2014.  In his opinion, Dr. M. interviewed the Veteran regarding his medical history, and reviewed and took note of all the medical evidence of record.  First and foremost, Dr. M. found the Veteran's recollection of his in-service injuries to be credible.  Dr. M. also addressed each one of the negative medical opinions referenced above, and discussed why these opinions were either incomplete or inaccurate in some way.  According to Dr. M., the fact that the Veteran underwent an elective fusion procedure in 1971 was very telling because, "[a]s any Board Certified Orthopaedic Surgeon would state, a patient would not be evaluated and immediately recommend an elective fusion involving the lumbar spine."  Dr. M. explained that less invasive procedures would have be carried out prior to this type of procedure, and the normal sequence would be physical therapy, anti-inflammatory medication, prescription analgesics, and home exercise programs followed by either facet injections or epidural steroid injections.  According to Dr. M., only after these treatment options, (which could typically take twelve to eighteen months) would a surgeon recommend an elective fusion.  Dr. M. further noted that during the 1960s and 1970s, fusion operations were infrequent occurrences, and were carried out mainly for symptomatic spondylolisthesis.  Therefore, according to Dr. M., the likelihood of the Veteran going from 1959 to 1971 without any treatment prior to his spine surgery "is just not a reasonable assumption."  

According to Dr. M., "[i]t is certainly reasonable, considering that the [V]eteran was thrown out of the back of a moving truck [regardless of speed] on to the pavement, that he sustained a torsional force to his spine."  In further support of this line of reasoning, Dr. M. referenced a medical journal article from the Journal of Bone and Joint Surgery (JBJS) that discusses the effects of a torsional force being applied to an individual's spine and concludes that once a disc is injured, it will undergo a progressive degenerative process.  The article further reflects that the facet joints and vertebral bodies at the same level will also undergo accelerated, progressive degenerative changes.  Dr. M. explained that the main purpose of the scientific study conducted was to show that the application of torsion of the magnitude encountered even in daily activity is significant enough to initiate accelerated degeneration of the lumbar disc and the associated bony elements.  According to Dr. M., "[t]his is to be contrasted with the violent forces applied to the [V]eteran when he was thrown out of the truck onto the pavement."  

Based on his review of the evidence, his medical expertise as a Board Certified Orthopedic surgeon, his reliance on relevant medical journal articles and application of the medical principles to the facts of the case, as well as his discussion with the Veteran, Dr. M. determined that it is at least as likely as not that the Veteran's in-service lumbar injury, that occurred in either late 1957 or 1958, is the direct cause of his present lumbar disability.  According to Dr. M., the etiology of the Veteran's accelerated symptomatic degenerative lumbar symptoms leading to his 1971 fusion are the direct result of his in-service injury that occurred in 1957/1958 when he was thrown out of the back of a truck onto the pavement.  Dr. M. also addressed the Veteran's pre-existing spina bifida occulta and noted that it was known among orthopedic surgeons that most individuals with spina bifida do not become symptomatic.  In reaching this conclusion, Dr. M. further noted that the Veteran was never involved in any kind of manual labor that could have resulted in an injury to his lumbar spine.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's current lumbar spine disorder developed and is etiologically related to his in-service injury.  Unfortunately, the April 2002 VA did not provide an adequate explanation as to why he was unable to provide a conclusion regarding whether the Veteran's low back disorder is related to service.  The examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  Also, the October 2013 VA examiner did not review the Veteran's claims file prior to rendering his opinion.  As such, he did not take into account the private medical records demonstrating that the Veteran began undergoing treatment for his low back disorder as early as August 1971, which is twelve years (rather than fifty years) after his period of service.  In addition, it does not appear that any of the VA examiners considered the Veteran's complaints of ongoing low back symptoms since service when rendering their opinions.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing pain since service.  While the examiners reviewed the Veteran's medical history, and took into account his reported in-service injury when issuing their opinions, they did not acknowledge or address his complaints of ongoing pain since service when explaining the reasoning behind their medical conclusions.  In fact, the April 2009 and June 2011 examiners appear to have based their conclusions predominantly on the fact that the December 1958 separation examination was clear for any abnormalities in the spine, and the post-service evidence was absent any documentation of the Veteran's claimed low back condition until August 1971, twelve years after his separation from service.  Thus, these opinions are of little probative value because they were not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.) 

To that end, the Board places more weight on the April 2014 opinion issued by Dr. M.  In his opinion, Dr. M. had the opportunity to review the Veteran's medical records in detail, to include all the records reviewed by the VA examiners, and still determined that the Veteran's current low back disability was etiologically related to his reported in-service injury.  In reaching his conclusion, Dr. M. not only provided an extensive rationale in support of the opinion reached that included references to pertinent medical literature articles, but he also addressed why each of the VA medical opinions of record were either inadequate, imprecise or not in line with relevant medical principles.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  As such, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.  


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine with spina bifida occulta is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


